Court of Appeals, State of Michigan

                                                ORDER

                                                                           Amy Ronayne Krause
Stonecrest Building Company v Chicago Title Insurance Company                Presiding Judge

Docket No.     319841/3 19842                                              Kirsten Frank Kelly

LC No.         2008-001055 CH                                              Douglas B. Shapiro
                                                                             Judges


               The Court orders that the motion for reconsideration is GRANTED, and this Court's
opinion issued April 7, 2015 is hereby VACATED. A new opinion is attached to this order.




Kelly, K. F., J., would deny the motion for reconsideration.




                         A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                 JUL 2 .1 2015
                                         Date